DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

State of the Claims
Claims 1-20, drawn to a method for shaping a glass structure, stand as originally presented on May 14, 2019.  No claims have been cancelled or withdrawn from consideration.  In view of the foregoing, claims 1-20 are pending for prosecution on the merits.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Shaping apparatus (200} described at [0031]-[0032] is not depicted in the corresponding figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 4-9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauman (EP 2679550: please note all column and line citations are made with respect to the English language translation made of record with the instant communication) in view of Berrada Sounni (US 9,038,421)

Regarding claim 1 and with reference to the instant figure 1 below, Bauman (EP 2679550) discloses a glass shaping apparatus (1) comprising: 
a plurality of rib members (4), one or more rib members comprising at least one void ([0022]) and at least one shaping edge (8); 
at least one support member connecting at least two rib members (22); 


    PNG
    media_image1.png
    919
    1335
    media_image1.png
    Greyscale





Berrada Sounni (US 9,038,421) discloses a sagging mold comprising a plurality of shaping ribs which one of ordinary skill in the art would consider to be of particular relevance to the apparatus as set forth in the Bauman reference above. With reference to the instant figures 1-3 and 5-9, Berrada Sounni teaches that the mold may comprise a sheet (150) or “shaping member” to be interposed between the curved shaping edges of the rib members and a glass sheet to be reformed (see also 4:16-24;5:43-63).  In view of Berrada Sounni, it is apparent that the prior art contained a “comparable” device that has been improved in the same way as the claimed invention, namely by including a shaping member between rib members of the mold and a glass sheet to be reformed.  One of ordinary skill in the art could have applied the known “improvement” of Berrada Sounni to the base device of Bauman and the results of such a modification would have been apparent to a skilled practitioner in the arts at the time of the invention.  The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device 

Bauman at paragraph teaches a method for shaping a flat glass starting body upon the apparatus comprising heating a glass sheet placed upon the mold to a deformable state by heating and allowing the glass to come into conformal contact with the mold shaping surface (see [0002]-[0003]).  Similarly, Berrada Sounni teaches a method of shaping a glass structure comprising heating a glass sheet disposed upon the shaping apparatus and shaping the glass structure (4:7-15; 7:66-8:37)

Regarding claim 4, see discussion of claim 1.  Although Bauman is silent regarding a supporting member which extends through at least a portion of at least one void in the array of rib members, Berrada Sounni teaches such a support member arrangement (see figures 2-3 wherein support members (130) extend through voids in respective rib members (120)).  The claimed invention is therefore construed to constitute no more than the simple substitution of one known support member arrangement for another to obtain a substantially predictable result.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.

Regarding claim 5, see Berrada Sounni at figures 3 and 8.

Regarding claim 7, see Bauman at [0021].
Regarding claim 8, see Bauman at [0021].
Regarding claim 9, see Berrada Sounni at 5:66-6:10.
Regarding claims 11-12, see Bauman at [0023]-[0024].
Regarding claim 13, see Bauman at [0029]-[0031] which discloses lateral supports disposed between rib members and which thereby control the 3D shape of the shaping member supported by the ribs.  

Claims 2-3, 14-15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauman (EP 2679550) and Berrada Sounni (US 9,038,421) as applied to claim 1 and in further view of Hanada (US 2003/0106341)

Regarding claim 2, Bauman and Berrada Sounni teach all that is recited in parent claim 1 as noted above. Bauman specifically teaches a rib-based glass shaping mold comprising a plurality of shaping ribs and guide members flanking the array of shaping ribs.  Bauman teaches that the glass preform is heated to a deformable state ([0003]) and Berrada Sounni similarly teaches heating the glass preform to sufficiently increase its flexibility (7:66-8:16).  The references are however silent regarding a viscosity range for the heated and deformable glass preform.  For this reason, the prior art is silent regarding the requirement wherein the glass structure is heated to “the softening temperature of the glass material” as recited in claim 2.  
Hanada discloses a method for reforming a glass plate under a condition where the glass sheet experiences gravitational bending due to the weight of the plate itself ([0011], [0042]-[0047]; figs 1 and 
Regarding claim 3, see above discussion of claim 2.  In the instant case, Hanada renders obvious the application of additional shaping forces in the form of an upper press molding member  (i.e. applying a weight to the shaping member and/or the glass structure) to assist the gravitational reshaping of the glass preform to a final shape.  
Regarding claim 14, see discussion of claim 2 wherein Hanada teaches heating the glass structure to the softening point of the constituent glass material. 
Regarding claim 15, Hanada teaches applying a pressing force (i.e. a weight) to a face of the glass substrate which is opposite to the shaping surface of the lower shaping apparatus.  Thus, where Hanada teaches applying a weight to this upper surface of the glass substrate, it is understood that the reference applies a weight to an “end” of a glass structure that does not contact the shaping apparatus prior art prior to heating in accordance with the claim language.  
Regarding claim 17, Hanada provides no indication that the upper press mold (5A).
Regarding claim 19, Bauman teaches an exemplary embodiment for a glass structure on the order of 1.7 m2 ([0035]). Thus, a shaped glass structure having a length of 1 m or greater is either .  


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauman (EP 2679550) and Berrada Sounni as applied to claim 1 and in further view of  Rietbergen (US 2010/0147030)
Bauman and Berrada Sounni teach all that is recited in parent claim 1 as noted above. Bauman specifically teaches a rib-based glass shaping mold comprising a plurality of shaping ribs and guide members flanking the array of shaping ribs.  Berrada Sounni teaches that it was known to utilize a sheet-like shaping member in contact with the ribs to mitigate damage to the glass sheet during heating and reforming.  The references are however silent regarding provision of a vacuum chamber configured to apply vacuum conditions to a portion of the shaping member.  In view of the foregoing, it can be said that the prior art contained a “base” device upon which the claimed invention can be seen as an “improvement”, namely by inclusion of vacuum generating means to assist in reforming the glass sheet.
Rietbergen (US 2010/0147030) discloses a glass shaping mold comprising a plurality of shaping ribs which one skilled in the art would consider to be of particular relevance to the matter at hand in the Bauman reference discussed above.  Rietenbergen specifically teaches the provision of a pressure means configured to draw a partial vacuum under the glass panel to assist in reforming the sheet (“If desired, the adjustment of the secondary supporting construction may be aided in another way, for example, by additional pressure means, or by providing a partial vacuum under the panel being .

Claims 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauman (EP 2679550), Berrada Sounni (US 9,038,421), and Hanada (US 2003/0106341) as applied above and in further view of Luo (US 2014/0335322)
Bauman and Berrada Sounni teach all that is recited in parent claim 1 as noted above. Bauman specifically teaches a rib-based glass shaping mold comprising a plurality of shaping ribs and guide members flanking the array of shaping ribs.  Hanada teaches that it is known to apply a pressing weight or force to the upper surface of the glass substrate as a means to assist the gravity reforming of the glass substrate.  The prior art, and particularly Hanada, does not indicate the materials of construction of the pressing weight, therefore the prior art is silent regarding the requirement that the weight comprise a non-reactive material per claim 16 or that the weight comprises a metal foam per claim 18.  
Regarding claims 16 and 18, Luo (US 2014/0335322) discloses a method for reshaping a planar glass preform which one of ordinary skill in the art would have considered to be pertinent to the matter at hand in the above cited prior art teachings.  At paragraph [0051], Luo teaches that the upper mold or 
Regarding claim 20, neither Bauman nor Berrada Sounni nor Hanada expressly limit the thickness of the glass preform to be reshaped.  For this reason, the prior art is silent regarding the requirement wherein the gals structure comprises a thickness ranging from about 0.5 mm to about 5mm.  At [0060] Luo teaches that the wall thickness of the glass substrate to be reshaped may typically range from 0.3mm to 3mm.  Thus, one of ordinary skill in the art with the benefit of the prior art of record would have found a shaping a glass structure having a thickness of about 0.5 to 5mm to constitute an obvious extension over the prior art of record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217.  The examiner can normally be reached on Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L LAZORCIK/               Primary Examiner, Art Unit 1741